Citation Nr: 0707945	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  04-32 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Basic eligibility for nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel







INTRODUCTION

The veteran served on active duty from November 26, 1969, to 
February 4, 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, that denied his claim of entitlement to 
nonservice-connected disability pension benefits on the 
ground that the veteran had less than 90 days of active 
service.


FINDINGS OF FACT

The veteran served in the United States Army from November 
26, 1969 to February 4, 1970, a period of less than 90 days.


CONCLUSION OF LAW

Basic eligibility for entitlement to pension benefits is 
precluded by law.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. 
§ 3.3 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered VA's duty to notify and assist, 
pursuant to 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Because 
the application of the law to the undisputed facts is 
dispositive of this appeal, a discussion of VA's duty to 
notify and assist is not required.  See Mason v. Principi, 16 
Vet. App. 129 (2002).  

In his September 2004 VA Form 9, the veteran contends that he 
was on active duty from November 1969 to April 1970, and that 
he received a Marksman Medal and a Service Medal.  In a March 
2005 statement, the veteran reported that he served in 
Vietnam with the Special Forces as a sniper from 1969 to 
1977; that he was listed as "MIA and later as POW from 1974 
to 1977"; and that he received the Medal of Honor, a bronze 
star and two purple hearts.  The veteran has not provided any 
evidence to support these contentions.

The veteran's DD 214 form shows that the he served from 
November 26, 1969, to February 4, 1970, and received the 
National Defense Service Medal.  There is no indication that 
he had any foreign service, worked as a sniper, or received 
any additional medals.  

The veteran's service medical records include a separation 
examination report, dated in January 1970.  The most recent 
record, dated February 4, 1970, states, "Health record 
terminated this date by reason of discharge from the U.S. 
Navel Service."  The RO had contacted the National Personnel 
Records Center (NPRC) in search of any missing documentation.  
A response from the NPRC, dated in October 2004, confirmed 
that an extensive search was conducted and that they were 
unable to locate records because they do not exist or NPRC 
does not have them and any further attempt to locate them 
would be futile.  Moreover, the RO conducted extensive 
searches regarding the veteran's Medal of Honor website and 
POW status, only to find that all data indicated that the he 
was not a POW or a Medal of Honor recipient.

Under the law, pension is payable to a veteran who served in 
the active military, naval, or air service for ninety (90) 
days or more during a period of war.  38 U.S.C.A. § 1521; 
38 C.F.R. § 3.3.  The veteran's period of service from 
November 26, 1969, to February 4, 1970, constitutes less than 
90 days of active service.  His DD Form 214 reflects the 
same, and his service medical records support this discharge 
date.  

To the extent that the veteran asserts that his period of 
service differs from that of record, the Board notes that 
only official service department records can establish if and 
when an individual was serving on active duty, active duty 
for training, or inactive duty for training.  Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992); see also Soria v. Brown, 118 F.3d 747, 
749 (Fed. Cir. 1997), cert. denied, 522 U.S. 958 (1997).  As 
noted above, the official service department records do not 
establish that the veteran served for at least 90 days or was 
ever stationed in Vietnam.  As the Court noted, if a veteran 
disagrees with the information contained in those records, 
his remedy, if any, must be pursued with the Navy Board of 
Correction of Military Records.  Id.

In a case where, as here, the law is dispositive, the claim 
must be denied because of lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because the 
veteran does not have at least 90 days of qualifying service, 
he does not have basic eligibility for VA pension benefits 
and his claim must be denied on that basis.


ORDER

Basic eligibility for entitlement to VA disability pension 
benefits not having been established, the appeal is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


